DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed on March 26, 2021. Claims 1-27 are previously canceled by the Applicants, therefore Examiner will not consider them any further.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-33, 38-46, 51-53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor (U.S. Patent # 7512862).
Regarding claim 28, Taylor disclose a system comprising: a computing device of a plurality of computing devices, wherein: each of the plurality of computing devices is associated with one or more of a plurality of storage devices (Fig, 2, col. 5, lines 5-16, storage subsystem includes a set of mass storage devices, and a set of clients, a network, the file server responding to read and write requests); each stripe of a plurality of stripes spans a unique group of two or more storage devices of the plurality of storage devices (Fig. 8, Fig. 9, col. 9, lines 5-7, each stripe has available two protection blocks on two separate device to store the compressed data); the computing device is operable to: select a stripe of the plurality of stripes, write data to 
Regarding claim 29, Taylor disclose, wherein the stripe selection is based on how many storage blocks are currently in each of the plurality of stripes (col. 10, lines 18-26).
Regarding claim 30, Taylor disclose, wherein the stripe selection is based on a bitmap stored on the plurality of storage devices (col. 10, lines 35-45).
Regarding claim 31, Taylor disclose, wherein the stripe selection is based on how many storage blocks are currently storing data in each of the plurality of stripes (col. 10, lines 35-45, 51-61).
Regarding claim 32, Taylor disclose, wherein the stripe selection is based on read and write overhead for each of the plurality of stripes (col. 10, lines 51-61).
Regarding claim 33, Taylor disclose, wherein each of the plurality of stripes spans a plurality of failure domains (col. 12, lines 10-14, 32-37).
Regarding claim 38, Taylor disclose, wherein the computing device is operable to write data to the selected stripe until a criterion is met (col. 11, lines 21-28).
Regarding claim 39, Taylor disclose, wherein the criterion is based on how many blocks are available for new data to be written to (col. 11, lines 21-28).
Regarding claim 40, Taylor disclose, wherein each stripe comprises one or more storage blocks on each of the two or more spanned storage devices (Fig. 8, col. 9, lines 5-7).
Regarding claim 41, Taylor disclose a system comprising a non-transitory computer readable medium storing a sequence of instructions, wherein: the sequence of instructions, when executed by a computing device, are operable to cause the computing device to: select a stripe of a plurality of stripes; write data to a first portion of the selected stripe; 
Regarding claim 42, Taylor disclose, wherein the stripe selection is based on how many storage blocks are currently in each of the plurality of stripes (col. 10, lines 18-26).
Regarding claim 43, Taylor disclose, wherein the stripe selection is based on a bitmap stored on the plurality of storage devices (col. 10, lines 35-45).
Regarding claim 44, Taylor disclose, wherein the stripe selection is based on how many storage blocks are currently storing data in each of the plurality of stripes (col. 10, lines 35-45, 51-61).
Regarding claim 45, Taylor disclose, wherein the stripe selection is based on read and write overhead for each of the plurality of stripes (col. 10, lines 51-61).
Regarding claim 46, Taylor disclose, wherein each of the plurality of stripes spans a plurality of failure domains (col. 12, lines 10-14, 32-37).
Regarding claim 51, Taylor disclose, wherein the computing device is operable to write data to the selected stripe until a criterion is met (col. 11, lines 21-28).
Regarding claim 52, Taylor disclose, wherein the criterion is based on how many blocks are available for new data to be written to (col. 11, lines 21-28).
Regarding claim 53, Taylor disclose, wherein each stripe comprises one or more storage blocks on each of the two or more spanned storage devices (Fig. 8, col. 9, lines 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 & 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 27-33 above, and further in view of Hashemi (U.S. Pat. Appl. Pub. # 2002/0194427).
Regarding claim 34, Taylor does not explicitly disclose, wherein the computing device is operable to reconstruct a particular stripe upon the failure of one or more storage devices of the unique group of two or more storage devices spanned by the particular stripe. Taylor discloses (col. 10, lines 62 to col. 11, lines 1-14) that when an error occurs (failed disk in the array) the storage access layer may access the map, checksum, or another tracking technique used, alone or in combination, to determine how to recover the missing data. Hashemi disclose (Para 0029, 0038) that for each stripe, no two stripe units may be stored on the same storage 
 Regarding claim 47, Taylor does not explicitly disclose, wherein the computing device is operable to reconstruct a particular stripe upon the failure of one or more storage devices of the unique group of two or more storage devices spanned by the particular stripe, Hashemi disclose (Para 0029, 0038) that for each stripe, no two stripe units may be stored on the same storage device, in order for all the stripe units to be recoverable in case of a device failure and further discloses that a system that experiences two overlapping storage device failures, the P and Q functions may be solved together for the remaining stripe units of each stripe to reconstruct the stripe units of the failed devices onto replacement. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the invention of Hashemi into the invention of Taylor to reconstruct a particular stripe upon the failure of one or more storage devices. This is because Hashemi advantageously teaches as stated above the recovery method in case of a device failure and system experiences two overlapping storage device failures.
Claims 35-37, 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claim 34 above, and further in view of Kidney et al., (U.S. Pat. Appl. Pub. # 2012/0084600).
Regarding claim 35, Taylor in view of Hashemi does not explicitly disclose, wherein the computing device is operable to prioritize a reconstruction of multiple stripes. Kidney discloses (Para 0034) assigning a reconstruction priority to the drive extent associated with the first data stripe and that reconstruction priority of a drive extent associated with the stripe may be tracked by severity using two queues, one for each degradation severity. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include Kidney invention into the combinations of Taylor in view of Hashmi, since such an inclusion provides for assigning a reconstruction priority of a drive extent associated with the first data stripe.
Regarding claim 36, Kidney disclose, wherein the computing device is operable to prioritize a .reconstruction of multiple stripes according to a number of failed storage devices in each of the multiple stripes (Para 0039).
32.    Regarding claim 37, Kidney disclose, wherein the computing device is operable to reconstruct a stripe with more failed storage devices faster than a stripe with fewer failed storage devices (Para 0042).
33.    Regarding claim 48, Taylor in view of Hashemi does not explicitly disclose, wherein the computing device is operable to prioritize a reconstruction of multiple stripes. Kidney discloses (Para 0034) assigning a reconstruction priority to the drive extent associated with the first data stripe and that reconstruction priority of a drive extent associated with the stripe may be tracked by severity using two queues, one for each degradation severity. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to 
34.    Regarding claim 49, Kidney disclose, wherein the computing device is operable to prioritize a reconstruction of multiple stripes according to a number of failed storage devices in each of the multiple stripes (Para 0039).
35,    Regarding claim 50, Kidney disclose, wherein the computing device is operable to reconstruct a stripe with more failed storage devices faster than a stripe with fewer failed storage devices (Para 0042).
Response to Arguments
Applicant’s arguments with respect to claim(s) 28-33, 38-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114